District of Columbia
                                Court of Appeals
No. 14-CV-1275
                                                                      SEP   29 2016
INDIRA POOLA,
                                                 Appellant,

     v.                                                                CAB-3-12


HOWARD UNIVERSITY, et al.,
                                                 Appellees.


             On Appeal from the Superior Court of the District of Columbia
                                   Civil Division


       BEFORE: THOMPSON and MCLEESE, Associate Judges; and KING, Senior Judge.

                                    JUDGMENT

               This case came to be heard on the transcript of record and the briefs filed,
and was argued by counsel. On consideration whereof, and as set forth in the opinion
filed this date, it is now hereby

              ORDERED and ADJUDGED that the judgments on appeal are affirmed in
part, and reversed and remanded in part.


                                          For the Court:




Dated: September 29, 2016.

Opinion by Associate Judge Phyllis D. Thompson
Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                No. 14-CV-1275                       9/29/16

                           INDIRA POOLA, APPELLANT,

                                        V.

                    HOWARD UNIVERSITY, et al., APPELLEES.

                         Appeal from the Superior Court
                          of the District of Columbia
                                  (CAB-3-12)

                   (Hon. Gregory E. Jackson, Motions Judge)
                    (Hon. Maurice A. Ross, Motions Judge)

(Argued February 9, 2016                           Decided September 29, 2016)

      David A. Branch for appellant.
      Alan S. Block, with whom Elizabeth E. Pavlick, was on the brief, for
appellees.
      Before THOMPSON and MCLEESE, Associate Judges, and KING, Senior
Judge.


      THOMPSON, Associate Judge:       Appellant Indira Poola, who for seventeen

years had been a Research Professor at the Howard University (“University”)

College of Medicine, brought a multi-count complaint (originally filed on January

3, 2012, and amended on August 13, 2012) against the University and three
                                          2

members of the College of Medicine faculty (the “individual appellees”), after she

was denied re-appointment and prevented from entering her former laboratory (and

other University offices where she had worked) to retrieve research data,

laboratory samples, and other items of physical property. Judge Gregory Jackson

granted appellees‟ motion to dismiss the first count of the amended complaint,

which alleged that appellees blocked Dr. Poola‟s re-appointment on the basis of

her race, gender, and national origin, in violation of the District of Columbia

Human Rights Act (“DCHRA”).1           Judge Jackson also dismissed Dr. Poola‟s

tortious interference claim against the three individual appellees (the only

remaining claim against them), but allowed the tortious interference claim against

the University (as well as claims for breach of implied contract, conversion, and

negligence that were not the subject of the motion to dismiss) to proceed.



      Thereafter, Judge Maurice Ross, to whom the case had been transferred,

granted the University‟s motion for a protective order, prohibiting Dr. Poola from

      1
            See D.C. Code § 2-1402.11 (a) (2001) (“It shall be an unlawful
discriminatory practice” for an employer “[t]o fail or refuse to hire, or to discharge,
any individual; or otherwise to discriminate against any individual, with respect to
his compensation, terms, conditions, or privileges of employment, including
promotion” . . . “wholly or partially for a discriminatory reason based upon the
actual or perceived: race, color, religion, national origin, sex, age, marital status,
personal appearance, sexual orientation, gender identity or expression, family
responsibilities, genetic information, disability, matriculation, or political
affiliation of any individual[.]”).
                                           3

re-entering her former workspaces to identify and inspect the items of property she

claimed she was forced to leave behind. Judge Ross also granted the University‟s

motion for partial summary judgment, ruling that “all that [wa]s left of the case”

were Dr. Poola‟s claims that the University was liable for negligence and

conversion of items of her personal property. Restricted by Judge Ross‟s ruling to

going to trial only on her (narrowed) conversion and negligence counts, Dr. Poola

stipulated to dismissal of her personal-property-related claims in order to clear the

way for this appeal.



      For the reasons that follow, we conclude that the court did not err in

dismissing Dr. Poola‟s DCHRA claims against individual appellees Dr. Edward

Cornwell and Dr. Wayne A. I. Frederick, but did err in dismissing her DCHRA

claims against the University and appellee Dr. Robert Taylor.2 We find no error in


      2
          Count II of Dr. Poola‟s Amended Complaint asserted, inter alia, that
appellees‟ actions that caused Dr. Poola to be unable to complete her grant-funded
research rendered her ineligible for future grants, thereby tortiously interfering
with her prospective economic advantage. We discern from the record no reason
why Dr. Poola‟s tortious interference claims should have been dismissed at either
the motion to dismiss or summary judgment stage. Cf. Emamian v. Rockefeller
Univ., No. 07 Civ. 3919 (DAB), 2008 WL 4443824, *2, 8 (S.D.N.Y. Sept. 25,
2008) (dismissing tortious interference claim that was based on allegations that
defendant university would not allow the plaintiff research professor to re-start her
research, but stating that “were [p]laintiff to allege and identify a specific, existing
business relationship that [d]efendant interfered with, as well as allege particular
acts of [d]efendants, she may be able to state a claim for tortious interference with
                                                                          (continued…)
                                         4

the court‟s grant of partial summary judgment to the University with respect to Dr.

Poola‟s claim for conversion insofar as it relates to “equipment” and “supplies”

purchased with Department of Defense (“DoD”) grant funds and with respect to

“equipment” purchased with Susan G. Komen Breast Cancer Foundation

(“Komen”) grant funds. We conclude, however, that the court erred in granting

summary judgment to the University on Dr. Poola‟s conversion claim insofar as it

relates to “supplies” purchased with Komen grant funds and with respect to other

property that Dr. Poola describes as her “work product,” because the University

did not establish as a matter of law that Dr. Poola has no ownership interest or

superior possessory interest in that property. We also conclude that summary

judgment was improperly entered in favor of the University on Dr. Poola‟s


(…continued)
prospective economic advantage”). However, given that Dr. Poola has not
assigned as error the dismissal of her tortious interference claims, we leave those
dismissals undisturbed as well.

       Dr. Poola has not challenged the dismissal of her (Count III) claim for
breach of implied contract, so we also do not disturb that result. We acknowledge
Dr. Poola‟s assertion that she should be permitted to enter University facilities to
inspect property she left behind because the property is “relevant to her damages
related to her claims of tortious interference and breach of implied contract,” but
that bare assertion is not enough to preserve a challenge to the dismissal of her
tortious interference and breach of implied contract claims. “We have held
repeatedly that issues adverted to in a perfunctory manner, unaccompanied by
some effort at developed argumentation, are deemed waived.” Hensley v. District
of Columbia Dep’t of Emp’t Servs., 49 A.3d 1195, 1206 (D.C. 2012) (internal
quotation marks omitted).
                                         5

negligence claim because the University did not establish as a matter of law that it

owed no duty to Dr. Poola to safeguard the items in dispute. We remand for

further proceedings consistent with this opinion.



                                         I.



      Dr. Poola, who identifies herself as a “South Asian female from India,”

asserted in her Amended Complaint that she is a “world-renowned cancer research

scientist” who has held faculty positions at a number of universities, including the

Johns Hopkins University Medical School and the George Washington University

Medical School. According to the Amended Complaint, she has published over

twenty scholarly articles, including in a medical journal that she asserts is “the

world‟s most prestigious journal for medicine,” has been a reviewer for “the

nation‟s leading cancer research journals,” and has been a frequent speaker at

cancer research symposia. She began working as a Research Assistant Professor at

the University in 1994, and during her tenure there, performed work under twenty

externally funded grants. She was a “without compensation” professor, meaning

that the University paid her salary out of funds from external research grant funds.
                                        6

      The Amended Complaint notes that the University is a “historically black

college and university,” the majority of whose faculty members, including at the

College of Medicine, are African American. The Amended Complaint alleges that

the University and its agents, including the individual appellees, who are African-

American males, “willfully cultivated a pattern and practice of discrimination

against non-African-Americans and females, by reason of race, national origin, and

gender.” According to the Amended Complaint, this discrimination “manifested”

itself in the form of non-African-Americans and female staff being subjected to

“discriminatory work assignments,” “subjective performance appraisals which

resulted in lower evaluations,” a “disproportionate number of lower performance

evaluations than African Americans and males,” “discriminatory discipline and

terminations,” “terminations at a higher rate than African Americans and males,”

harassment, “discriminatory compensation and research funding policies,” and

belittlement of professional accomplishments.



      The Amended Complaint further alleges that in 2010, Dr. Poola “was

awarded prestigious grants” from Komen and from DoD. In August 2010, Dr.

Poola requested re-appointment to the faculty of the University‟s College of

Medicine Surgery Department to enable her to conduct research under the grants.
                                         7

Shortly thereafter, Dr. Taylor3 and Dr. Cornwell “met and decided to deny Dr.

Poola‟s appointment.” In October 2010, Dr. Poola sought appointment to the

Biochemistry Department, whose Chair “initially agreed to support her request,”

but later withdrew his support after he met with Dr. Taylor, who “demanded that

Dr. Poola‟s appointment be denied.” The Amended Complaint further alleges that

in January 2011, Dr. Poola met with the Chair of the Physiology Division, a white

male, who thereafter requested that Dr. Taylor approve a partial salary for Dr.

Poola in that Division. In March 2011, Dr. Taylor denied the request.



      The Amended Complaint alleges that Drs. Taylor and Cornwell took the

foregoing actions to block Dr. Poola‟s appointment with the intent of “derailing the

career of a non-African-American female and to prevent her professional

accomplishments from eclipsing their own and those of African American and

male faculty.”   The Amended Complaint further alleges that Drs. Taylor and

Cornwell “exhibited discriminatory animus against Dr. Poola in the form of

disrespectful comments, belittling her accomplishments, attempting to steal her

intellectual property, interference with her research, and unwarranted critique of

her performance.”

      3
         The Amended Complaint does not allege, but the summary judgment
record indicates, that Dr. Taylor was Dean of the University‟s College of Medicine
from 2005 to 2011.
                                           8



      According to the Amended Complaint, in May 2011, after the Physiology

Division Chair requested that Dr. Poola be appointed to his Division without

compensation from the University, Dr. Poola was notified by the Surgery

Department Administrator that she should surrender “all equipment and intellectual

property” and be prepared to leave the University by the end of June 2011. On

June 30, 2011, the Surgery Department Administrator and a representative from

the Dean‟s office came to Dr. Poola‟s office while she was in the middle of an

experiment and demanded that she surrender her keys, identification badge, and

parking sticker, and that she leave the premises. Dr. Poola was thus required to

abandon her research and grants, “seventeen years of research and equipment and

other property purchased with personal and grant funding” with an “aggregate

value . . . exceed[ing] several million dollars.” The Amended Complaint also

alleges that Dr. Poola has “lost millions of dollars in future grants.”



      The Amended Complaint further alleges that in July 2011, after Dr. Poola

sent letters to the Dean of the College of Medicine and other University officials

stating her desire to continue working on her grant projects and her concerns about

abandoning her research and losing future grants, Health Sciences Vice President

Dr. Eve Higginbotham approved a 90-day reappointment for Dr. Poola. However,
                                           9

although Dr. Taylor signed the approval letter, he allegedly “refused to

acknowledge Dr. Higginbotham‟s authority and denied Dr. Poola access to the

facility,” doing so because he “resented the accomplishments of Dr. Poola as a

non-African-American female” and with the intent to derail her career.



      Finally, the Amended Complaint alleges that the defendants‟ treatment of

Dr. Poola “mirrors the treatment to which [d]efendants have subjected other [M.D.

or doctorate-level] non-African-Americans and/or females” in order to derail their

careers. More specifically, it asserts that Dr. Higginbotham was removed from her

position with only two days‟ notice, “after the African American males in the

College of Medicine campaigned for her removal,” in part because of her support

of Dr. Poola; that a woman hired as an Assistant Vice President for Faculty

Development resigned after she was “subjected to pervasive harassment by African

American    male    faculty”   including       Dr.   Taylor,   who   “belittled   [her]

accomplishments and refused to recognize her authority”; that a woman hired as

Provost was “removed in under one year after African American male faculty

campaigned to have her removed”; that promptly upon his own hiring, Dr. Taylor

forced a woman who had been Director of the Cancer Center for over ten years to

accept a demotion; and that an “Asian Indian female” who was Chief of Oncology

was belittled and harassed by Dr. Frederick and was forced to resign because of the
                                          10

“lack of promotional opportunities available to non-African Americans and

females.” According to the Amended Complaint, during Dr. Poola‟s tenure at the

University, appellees “never took the same or similar action against African

Americans or males.”



                              II. The DCHRA Claims



          A. The Court’s Rulings on the Defendants’ Motions to Dismiss



      In Count I of the Amended Complaint, Dr. Poola claims that appellees‟

conduct toward her violated the DCHRA. Ruling on appellees‟ motion to dismiss

Count I, the court recognized that Dr. Poola‟s DCHRA claims were subject to a

one-year statute of limitations.4 The court then determined that the only actionable

conduct by defendants/appellees was “discrete acts of discrimination” that

occurred after January 3, 2011, i.e., within a year before Dr. Poola filed her

original complaint.    The court found that, regarding Dr. Frederick, Dr. Poola

alleged only that he participated in “willfully cultivat[ing] a pattern and practice of

discrimination against non-African-Americans and females, by reason of race,

national origin, and gender[,]”and thus “failed to plead any specific allegations[.]”

      4
          See D.C. Code § 2-1403.16 (a) (2001).
                                          11

Our review of the Amended Complaint reveals that Dr. Poola also alleged that Dr.

Frederick “belittled and harassed” the female Chief of Oncology. Whether or not

that allegation or the allegation that Dr. Frederick “cultivated a pattern and practice

of discrimination” was, in the court‟s words, “far too general to raise the right to

relief above the level of speculation,” what is clear is that the Amended Complaint

does not identify the date(s) when Dr. Frederick allegedly so acted. Thus, Dr.

Poola “failed to plead any specific factual allegations against Dr. Frederick” that

occurred during the limitations period. Dr. Poola offers no specific rebuttal to, and

we see nothing in the Amended Complaint that provides a basis for rejecting,

appellees‟ argument that Dr. Poola‟s DCHRA claim against Dr. Frederick was

untimely, and we therefore do not disturb the dismissal of the claim.



      With respect to Dr. Cornwell as well, the court found that Dr. Poola‟s

allegations either confirm that Dr. Cornwell‟s conduct occurred outside of the

limitations period (e.g., Dr. Cornwell‟s decision, sometime before October 2010, to

veto Dr. Poola‟s re-appointment to the Surgery Department) or fail to include the

dates when he allegedly committed the described actions. As to Dr. Cornwell, too,

we discern no basis for disturbing the court‟s dismissal of the DCHRA claim.
                                        12

      The court recognized that some of Dr. Poola‟s allegations about Dr. Taylor

relate to conduct that occurred within the DCHRA limitations period. These

include the allegation that in March 2011, Dr. Taylor denied the Physiology

Division Chief‟s request that Dr. Poola be appointed to that Division and the

allegation that in July 2011, Dr. Taylor denied Dr. Poola access to University

facilities, in both instances because of Dr. Taylor‟s “resent[ment of] the

accomplishments of Dr. Poola as a non-African-American female” and his

discriminatory intent to derail her career. The court also recognized that Dr. Poola

included in her Amended Complaint allegations about other (named) non-African

Americans and women who were subjected to similar discrimination. The court

ruled, however, that Dr. Poola‟s allegations were only “conclusory statements” that

failed “[t]o establish the required nexus between the adverse employment actions

and the alleged discriminatory motive.” The court reasoned that Dr. Poola was

required to “show, rather than merely state that the [d]efendant harbored

discriminatory intent in carrying out the adverse employment actions against the

[p]laintiff.” The court therefore dismissed the DCHRA claim against Dr. Taylor

for failing “to state a claim that raises the right to relief above the level of

speculation.” Finally, having dismissed the DCHRA claims against each of the

individual defendants (the “agents” of the University), the court also dismissed the
                                         13

DCHRA claim against the University. Subsequently, on July 9, 2014, he denied

Dr. Poola‟s motion to reconsider the dismissals.



                                B. Applicable Law



      This court reviews de novo a dismissal under Super. Ct. Civ. R. 12 (b)(6) for

failure to state a claim on which relief can be granted. See Comer v. Wells Fargo

Bank, N.A., 108 A.3d 364, 371 (D.C. 2015).           In doing so, we construe the

complaint in the light most favorable to the plaintiff and take her factual

allegations as true. See Francis v. Rehman, 110 A.3d 615, 620 (D.C. 2015). We

have adopted the pleading standard articulated by the Supreme Court in Bell Atl.

Corp. v. Twombly, 550 U.S. 544 (2007), and Ashcroft v. Iqbal, 556 U.S. 662

(2009). See Equal Rights Ctr. v. Props. Int’l, 110 A.3d 599, 602-03 (D.C. 2015).

Under that standard, to survive a Super. Ct. Civ. R. 12 (b)(6) motion to dismiss, a

complaint must plead “enough facts to state a claim to relief that is plausible on its

face,” Twombly, 550 U.S. at 570, i.e., “factual content that allows the court to draw

the reasonable inference that defendant is liable for the misconduct alleged.”

Comer, 108 A.3d at 371 (internal quotation marks omitted); see also Twombly, 550

U.S. at 556 (explaining that the plausibility pleading standard “simply calls for

enough fact to raise a reasonable expectation that discovery will reveal evidence
                                          14

of” the defendants‟ misconduct). A complaint does not “suffice if it tenders naked

assertion[s] devoid of further factual enhancement.”        Iqbal, 556 U.S. at 678

(internal quotation marks omitted).      Although this standard “does not require

detailed factual allegations,” it does “demand[] more than an unadorned, the-

defendant-unlawfully-harmed-me accusation”; factual allegations must be enough

to raise a right to relief above the speculative level. Id. at 678 (internal quotation

marks omitted). But at the pleading stage, the plaintiff‟s burden “is not onerous.”

Equal Rights Ctr., 110 A.3d at 603.        If a complaint‟s factual allegations are

sufficient, “the case must not be dismissed even if the court doubts that the plaintiff

will ultimately prevail.” Doe v. Bernabei & Wachtel, PLLC, 116 A.3d 1262, 1266

(D.C. 2015) (internal quotation marks omitted).



                                     C. Analysis



      Dr. Poola argues that the court erred in ruling that her Amended Complaint

was insufficient to state a claim. In particular, she argues that the court erred in

ruling that she was required to allege more to establish the required “nexus”

between the defendants‟ allegedly discriminatory motives and the denial of her

reappointment and her exclusion from her laboratory and offices. She argues that

the court‟s reasoning, i.e., that she must “show, rather than merely state, that the
                                        15

[d]efendant[s] harbored discriminatory intent in carrying out the adverse

employment actions[,]” effectively and improperly required her to establish a

prima facie case when she had not yet had the benefit of discovery. On the basis

of the analysis set out below, we agree, and therefore conclude that court erred in

dismissing the DCHRA claims against Dr. Taylor and the University.5



      Our analysis requires us to decide how the Twombly/Iqbal pleading standard

is applied to a complaint alleging employment discrimination in violation of the

DCHRA. We begin by giving careful attention to the Supreme Court‟s rationale in

Twombly, a case in which the plaintiff alleged a conspiracy to restrain trade in

violation of the Sherman Act, see 550 U.S. at 548-49, and in Iqbal, a case

presenting Fifth Amendment equal protection and First Amendment claims, see

556 U.S. at 669.



      The Supreme Court explained in Twombly that “when allegations of parallel

conduct are set out in order to make a [claim under § 1 of the Sherman Act], they

must be placed in a context that raises a suggestion of a preceding agreement, not

      5
         The case on which the court relied, McManus v. MCI Commc’ns Corp.,
748 A.2d 949 (D.C. 2000), discussed the showing of a “nexus” that was required
for the plaintiff alleging employment discrimination to avoid summary judgment,
not the allegations that are necessary to withstand a motion to dismiss. See id. at
954.
                                          16

merely parallel conduct that could just as well be independent action.” 550 U.S. at

557. Thus, the Court said, “stating such a claim requires a complaint with enough

factual matter (taken as true) to suggest that an agreement was made[,]” i.e.,

“enough fact to raise a reasonable expectation that discovery will reveal evidence

of illegal agreement.” Id. at 556. At the same time, the Court explained, “[a]sking

for plausible grounds to infer an agreement does not impose a probability

requirement at the pleading stage[.]” Id.



      Turning specifically to the commercial context of the dispute before it, the

Twombly Court agreed with the parties that “complex and historically

unprecedented changes in pricing structure made at the very same time by multiple

competitors, and made for no other discernible reason, would support a plausible

inference of conspiracy.” Id. at 556 n.4 (internal quotation marks omitted). By

contrast, the Court explained, even if a complaint alleges parallel conduct,

“without [some] further circumstance pointing toward a meeting of the minds, an

account of a defendant‟s commercial efforts stays in neutral territory.” Id. at 557.

Stated differently, “[a]n allegation of parallel conduct . . . gets the complaint close

to stating a claim, but without some further factual enhancement[,] it stops short of

the line between possibility and plausibility of “entitle[ment] to relief.”         Id.

(internal quotation marks omitted).         The Court acknowledged that “[i]n a
                                        17

traditionally unregulated industry with low barriers to entry, sparse competition

among large firms dominating separate geographical segments of the market could

very well signify illegal agreement,” but observed as to the case before it — one in

which “a natural explanation for the noncompetition alleged is that the former

Government-sanctioned [telephone carrier] monopolists were sitting tight,

expecting their neighbors to do the same thing” — “here we have an obvious

alternative explanation.” Id. at 556-57; see also Iqbal, 556 U.S. at 680 (observing

that while “[a]cknowledging that parallel conduct was consistent with an unlawful

agreement, the [Twombly] Court nevertheless concluded that it did not plausibly

suggest an illicit accord because it was not only compatible with, but indeed was

more likely explained by, lawful, unchoreographed free-market behavior”).



      The respondent in Iqbal, a citizen of Pakistan and a Muslim, alleged that in

the wake of the events of September 11, 2001, the defendants, having arrested and

detained respondent and many other Arab Muslim men, subjected them to harsh

conditions of confinement “as a matter of policy, solely on account of [their]

religion, race, and/or national origin and for no legitimate penological interest.”

Id. at 669 (internal quotation marks omitted). The Iqbal Court concluded that

“[t]hese bare assertions, much like the pleading of conspiracy in Twombly, amount

to nothing more than a formulaic recitation of the elements of a constitutional
                                         18

discrimination claim, namely, that petitioners adopted a policy because of, not

merely in spite of, its adverse effects upon an identifiable group, [and as] such, the

allegations are conclusory and not entitled to be assumed true.”          Id. at 681

(citations and internal quotation marks omitted).



      Although the Iqbal Court recognized that the respondent‟s allegations were

“consistent with petitioners‟ purposefully designating detainees [as] „of high

interest‟ because of their race, religion, or national origin[,]” and acknowledged

that the allegations were not necessarily “unrealistic or nonsensical,” it concluded

that “given more likely explanations, [the allegations] do not plausibly establish

this purpose.”    Id.   In describing the “more likely explanations,” the Court

recounted that the September 11 attacks were perpetrated by Arab Muslim

hijackers who were members of al Qaeda, which was composed in large part of

Arab Muslim disciples of Osama bin Laden. Id. at 682. The Court reasoned that

“[i]t should come as no surprise that a legitimate policy directing law enforcement

to arrest and detain individuals because of their suspected link to the attacks would

produce a disparate, incidental impact on Arab Muslims, even though the purpose

of the policy was to target neither Arabs nor Muslims.” Id. The Court reasoned

that “[a]s between th[e] obvious alternative explanation” for the respondent‟s

detention, “the purposeful, invidious discrimination respondent asks us to infer,
                                          19

discrimination is not a plausible conclusion.” Id. at 682 (internal quotation marks

omitted). The Court concluded that the respondent‟s complaint did not “contain

facts plausibly showing that petitioners purposefully adopted a policy of

classifying post-September-11 detainees as „of high interest‟ because of their race,

religion, or national origin.” Id. at 682. Instead, “[a]ll [the complaint] plausibly

suggests is that the Nation‟s top law enforcement officers, in the aftermath of a

devastating terrorist attack, sought to keep suspected terrorists in the most secure

conditions available until the suspects could be cleared of terrorist activity.” Id. at

683; see also id. at 686 (“[T]he Federal Rules do not require courts to credit a

complaint‟s conclusory statements without reference to its factual context.”).



      Analyzing Dr. Poola‟s Amended Complaint in light of the reasoning in

Twombly and Iqbal, we conclude that it contains sufficient factual allegations to

“nudge[] [her] claims across the line from conceivable to plausible[.]” Twombly,

550 U.S. at 570. Her allegations went far beyond “an unadorned, the-defendant-

unlawfully-harmed-me accusation[,]” Comer, 108 A.3d at 371 (internal quotation

marks omitted), and the Amended Complaint gives the defendants notice of what

her case is about. She alleged that she is a South Asian woman; that (just before

the limitations period), at Dr. Taylor‟s instance, she was denied re-appointment to

the Department of Surgery and denied appointment to the Biochemistry
                                        20

Department as a research professor; and that (during the limitations period) Dr.

Taylor also initially blocked her appointment to the Physiology Division and, after

eventually signing off on a temporary appointment, denied her access to laboratory

and offices at the University to continue her research, all out of discriminatory

animus (an intent to “derail[] the career of a non-African-American female and to

prevent her professional accomplishments from eclipsing [his] own and those of

African American and male faculty”). Dr. Poola further alleged that a culture of

discrimination against non-African Americans and women at the University was

behind not only her complained-of treatment, but also the harassment, demotion, or

removal of other named, similarly situated women employees of the University.

She alleged that appellees “never took the same or similar action against African

Americans or males.”



      Of particular importance, the Amended Complaint alleges in addition that

Dr. Poola is a world-renowned researcher, that she has taught at prestigious

institutions, published in prestigious medical journals, and spoken at numerous

medical conferences, and that she repeatedly brought to the University grant funds

from which her salary was paid (thus, it appears, not burdening the University‟s

budget and, it may reasonably be assumed, helping to defray University overhead
                                         21

costs).6 Dr. Poola alleged that she was expelled from the University when her

work under her active grants was continuing (a fact that one can imagine may have

cast the University in a bad light with the funding entities), and yet nothing on the

face of the Amended Complaint provides a non-discrimination, alternative

explanation for Dr. Poola‟s expulsion.7 Thus, at the motion to dismiss stage, this

was not a case in which, “[a]s between [an] „obvious alternative explanation‟ for

[Dr. Poola‟s expulsion] and the purposeful, invidious discrimination [Dr. Poola]

      6
         See 32 C.F.R. § 32.22 (b)(2) (Westlaw, current through September 7,
2016) (DoD regulations governing grants to institutions of higher education,
providing for payment of “the proportionate share of any allowable indirect costs”
incurred by the institution). Dr. Poola also alleged that the grant funding she
brought to the University enabled Dr. Taylor to “siphon[] off” funds “for his own
purposes.”
      7
          We recognize that the summary judgment record contains a document
(filed on October 11, 2013) that refers variously to allegations that Dr. Poola “had
a track record of being a disruptive” or a “difficult” person and was not a “good
[University] citizen.” (In fairness, we note that the document also states that its
author, apparently a Department Chair, had other “difficult persons in [his]
Department” and was willing to “put up with” them “as long as they brought in
money.”) However, these allegations were not before the court when (on October
16, 2012) it ruled on the motion to dismiss (and, of course, they may or may not
have been factors in the decision not to re-appoint Dr. Poola and to deny her access
to her former laboratory and office).

       The record did contain the foregoing document at the time (July 2014) the
court denied Dr. Poola‟s motion to reconsider the dismissal of her DCHRA claims,
but even if at that point he had been permitted to consider the allegations about Dr.
Poola being “disruptive” or “difficult,” the question was not whether Dr. Poola was
“likely to prevail, but whether [her] well-pleaded factual allegations plausibly
g[a]ve rise to an inference of unlawful discrimination[.]” Vega v. Hempstead
Union Free Sch. Dist., 801 F.3d 72, 87 (2d Cir. 2015).
                                         22

asks us to infer, discrimination is not a plausible conclusion,” Iqbal, 556 U.S. at

682 (quoting Twombly, 550 U.S. at 567); see also AFSCME Local 2401 v. District

of Columbia, 796 F. Supp. 2d 136, 141 (D.D.C. 2011) (denying the District‟s

motion to dismiss a complaint alleging racial and age discrimination because “the

[c]ourt cannot identify an obvious alternative explanation for the alleged conduct

that would render an inference of discrimination implausible” (internal quotation

marks omitted)). Dr. Poola plausibly alleges that appellees behaved toward her as

she claims “because of, not merely in spite of,” the adverse effects for her career.

Iqbal, 556 U.S. at 677 (internal quotation marks omitted).



      Although some of Dr. Poola‟s allegations about the alleged culture of

discrimination were vague as to date or time period, or plainly occurred outside the

limitations period, her allegations nevertheless provide context and “factual

enhancement,” Twombly, 550 U.S. at 557, to her timely allegations.8               Her


      8
          It is well-established (and the court expressly recognized) that conduct
outside the limitations period may be considered as context for evaluating the
plausibility of non-time-barred claims. See National R.R. Passenger Corp. v.
Morgan, 536 U.S. 101, 105 (2002) (“We also hold that consideration of the entire
scope of a hostile work environment claim, including behavior alleged outside the
statutory time period, is permissible for the purposes of assessing liability, so long
as an act contributing to that hostile environment takes place within the statutory
time period.”); see also Sepúlveda-Villarini v. Department of Educ. of Puerto Rico,
628 F.3d 25, 29 (1st Cir. 2010) (“The make-or-break [pleading] standard . . . is that
the combined allegations, taken as true, must state a plausible, not a merely
                                                                        (continued…)
                                         23

allegations may or may not actually be true, but taken as true, they provide a

reason to believe — they support a plausible inference — that she was expelled

from the University because of her gender, race, and national origin. We thus are

satisfied that Dr. Poola pled “enough fact[s] to raise a reasonable expectation that

discovery will reveal evidence of” discriminatory motives for the adverse

employment actions against her. Id. at 556; see also Sheppard v. David Evans &

Assoc., 694 F.3d 1045, 1050 (9th Cir. 2012) (holding that the plaintiff alleged an

“entirely plausible scenario” of employment discrimination where her complaint

alleged that she “was over forty and received consistently good performance

reviews, but was nevertheless terminated from employment while younger workers

in the same position kept their jobs” (internal quotation marks omitted)).9


(…continued)
conceivable, case for relief.”) (emphasis added); Braden v. Wal-Mart Stores, Inc.,
588 F.3d 585, 594 (8th Cir. 2009) (“[T]he complaint should be read as a whole, not
parsed piece by piece to determine whether each allegation, in isolation, is
plausible.”).
      9
         See also McCauley v. City of Chicago, 671 F.3d 611, 616-17 (7th Cir.
2011) (“The required level of factual specificity rises with the complexity of the
claim.”); Ndzerre v. Washington Metro. Area Transit Auth., No. 15-1229, 2016
WL 1225599, *5 (D.D.C. Mar. 22, 2016) (“[O]ur Circuit Court has long
recognized the ease with which a plaintiff alleging employment discrimination can
survive a motion to dismiss under Rule 12(b)(6).”); cf. Hamid v. John Jay Col. of
Crim. Justice, No. 99-Civ-8669 WK, 2000 WL 666344, *4 (S.D.N.Y. May 19,
2000) (pre-Twombly/Iqbal decision denying motion to dismiss employment
discrimination count for failure to state a claim where “[r]eading the complaint
expansively, . . . plaintiff accuses defendants of holding to a „traditional‟ academic
                                                                        (continued…)
                                          24

      We also are satisfied that Dr. Poola sufficiently pled a nexus between the

adverse employment actions and the alleged discriminatory motives.              In that

regard, the decision by the Seventh Circuit in Swanson v. Citibank, N.A., 614 F.3d

400 (7th Cir. 2010), is instructive. The Seventh Circuit squarely rejected the

notion that Twombly and Iqbal require a connect-all-the-dots approach at the

pleadings stage.     See 614 F.3d at 404-05.         The case pertained to alleged

discrimination in violation of the Fair Housing Act, not to employment

discrimination, but the court explained its reasoning by using an analogy positing

an employment-discrimination complaint:


             A plaintiff who believes that she has been passed over for
             a promotion because of her sex will be able to plead that
             she was employed by Company X, that a promotion was
             offered, that she applied and was qualified for it, and that
             the job went to someone else. That is an entirely

(…continued)
alignment infected with racism,” that allegedly led the college to remove him as
the principal investigator on a research grant; stating that “[t]rial courts should be
cautious about granting summary judgment to an employer [at the very early stage
of a lawsuit] where . . . the employer‟s intent is at issue . . . [and] before plaintiff
has had the chance to probe [through discovery] the College‟s . . . system for
making employment decisions that is not amenable to scrutiny and is perhaps
infused, at least in part, by illegitimate considerations”); see generally William H.
J. Hubbard, A Fresh Look at Plausibility Pleading, 83 U. CHI. L. REV. 693, 722
(Spring 2016) (observing that with respect to claims such as the “elaborate antitrust
claims . . . brought in Twombly,” “[p]recisely because the plaintiff‟s theory of the
case is fairly complex, plausibility requires a [higher] degree of factual detail” than
is necessary to draft a plausible complaint in an employment discrimination case).
                                         25

             plausible scenario, whether or not it describes what
             “really” went on in this plaintiff‟s case. A more complex
             case involving financial derivatives, or tax fraud that the
             parties tried hard to conceal, or antitrust violations, will
             require more detail, both to give the opposing party
             notice of what the case is all about and to show how, in
             the plaintiff‟s mind at least, the dots should be connected.


Id.; see also George v. Roush & Yates Racing Engines, LLC, No. 5:11CV00025-

RLV, 2012 WL 3542633, *4 (W.D.N.C. Aug. 16, 2012) (“It is true, as Defendant

suggests, that Plaintiff ultimately bears the burden of showing a connection

between the employment action and the alleged [derogatory] remarks,” i.e.,

plaintiff “must produce evidence that clearly indicates . . . a nexus between [a

discriminatory attitude at the workplace] and the employment action[,]” but “it is

inappropriate to apply [that] summary judgment standard at the pleading stage.”

(internal quotation marks omitted)); Vega, 801 F.3d at 86 (“Because discrimination

claims implicate an employer‟s usually unstated intent and state of mind, rarely is

there direct, smoking gun, evidence of discrimination[;] [i]nstead, plaintiffs usually

must rely on „bits and pieces‟ of information to support an inference of

discrimination, i.e., a „mosaic‟ of intentional discrimination.” (internal quotation

marks and citations omitted)).10


      10
            We agree with one commentator that to adopt a more exacting
interpretation (such as appellees urge), i.e., to hold that “factual allegations of
discriminatory intent must be fully fleshed out and explicitly connected with . . .
                                                                        (continued…)
                                        26



      Dr. Taylor makes an additional argument as to why the court was correct to

dismiss Dr. Poola‟s DCHRA claim against him: that he was not an employer

within the meaning of the DCHRA and therefore cannot be found liable under the

statute. We disagree. The DCHRA definition of an “employer” (both currently

and at the times relevant to this dispute) includes “any person who, for

compensation, employs an individual . . . [and] any person acting in the interest of

such employer, directly or indirectly . . . .” D.C. Code § 2-1401.02 (10) (2012

Repl.).    An individual may be classified as an employer for purposes of the

DCHRA if, for example, he is a manager who “acted in the interest of [the]

employer,” who either “perpetrated” or “witnessed and failed to stop” alleged

discriminatory acts, “or to whom [the employee] complained without success

about, the [alleged] discriminatory acts.” Smith v. Café Asia, 598 F. Supp. 2d 45,

48-49 (D.D.C. 2009).11     Dr. Poola‟s Amended Complaint did not specifically


(…continued)
the „adverse employment consequences‟” at the motion to dismiss stage, would be
“an onerous burden to place on a plaintiff in the first step of litigation and is
unwarranted in light of the high value of adjudicating intent-based violations of”
the right to be free from invidious discrimination. Tanvir Vahora, Working
Through a Muddled Standard: Pleading Discrimination Cases After Iqbal, 44
COLUM. J. L. & SOC. PROBS. 235, 261 (2010).
      11
         See also Mitchell v. Amtrak, 407 F. Supp. 2d 213, 241 (D.D.C. 2005)
(observing that allowing a DCHRA claim against individual management and
                                                                      (continued…)
                                         27

identify Dr. Taylor‟s position (as noted above, the summary judgment record

indicates that he was Dean of the University‟s College of Medicine from 2005

through 2011, including at the times Dr. Poola was denied re-appointment and

denied access to her laboratory and office), but it did describe his role in deciding

to deny Dr. Poola‟s re-appointment to the Surgery Department (“demand[ing] that

Dr. Poola‟s appointment [to the Biochemistry Department] be denied”) and in

March 2011, denying the request by the Chair of the Physiology Division for a

position for Dr. Poola in that Division. The Amended Complaint also alleged that

Dr. Poola sent letters to “the Dean of the College of Medicine” and other

University officials stating her concerns about abandoning her active grants and

her desire to remain at the University, and that, although Dr. Taylor signed a letter

approving a 90-day reappointment of Dr. Poola, “he denied [her] access to the

facility.” The Amended Complaint thus alleges that Dr. Taylor acted on behalf of

the University with respect to her appointment (or denial thereof), that he

perpetrated or directed alleged discriminatory acts, and that he was an official to

whom Dr. Poola complained without success. For these reasons, the issue of

whether Dr. Taylor actually fit the DCHRA definition of “employer” could not be


(…continued)
supervisory employees involved in committing the allegedly discriminatory
conduct is consistent with the status of the DCHRA as a remedial statute that
“„must be generously construed‟”).
                                        28

resolved against Dr. Poola at the pleadings stage, see Café Asia, F. Supp. 2d at 49,

and therefore the argument appellees raised about his status did not warrant

dismissal of Dr. Poola‟s DCHRA claim against him.



      For the foregoing reasons, we agree with Dr. Poola that the court erred in

dismissing her DCHRA claims against Dr. Taylor and the University before Dr.

Poola had an opportunity to conduct discovery in an effort to prove her claims

about adverse employment actions motivated by an unlawfully discriminatory

animus.



                  III. The Conversion and Negligence Claims



      Dr. Poola next argues that the court erred in entering partial summary

judgment for the University on her claims of conversion (Amended Complaint

Count IV) and negligence (Count V). Specifically, she argues that the court erred

in concluding that she “had no property interest in physical property deriving from

her grant funds” and in concluding that her “research was „work for hire,‟” such

that she was “precluded from asserting a property interest in the work.”
                                         29

                                A. Background



      The following background is pertinent to Dr. Poola‟s argument. Dr. Poola

attached to her Supplemental Opposition to the University‟s Motion for Partial

Summary Judgment a list of property that she claims she was forced to abandon

when she was denied access to her former laboratory and offices at the University.

Dr. Poola listed the property under three category headings:           (i) “Personal

property”; (ii) “Property purchased with grants funded for Dr. Poola‟s research

ideas and proposals that were awarded to Dr. Poola as the Principal Investigator”

or “Property purchased with grants funds to Dr. Poola as the Principal Investigator

for research ideas and proposals prepared by Dr. Poola”; and (iii) “Work Products”

(a category in which Dr. Poola included, for example, “biomedical samples,” “gene

clones,” genes and cells “in expression vector stored as freezes,” DNA and RNA

from “breast cancer cell lines,” non-cancerous breast tissues and breast cancer

tissues, antibody preparations, research data books, and unpublished research data).

In a very abbreviated October 15, 2013, written order, Judge Ross granted the

University‟s motion for partial summary judgment with respect to “any items

derived from grant funds.” In an April 14, 2014, ruling from the bench, Judge

Ross declared that “all that [wa]s left of the case” were Dr. Poola‟s claims that the

University converted and negligently handled items of Dr. Poola‟s personal
                                          30

property. He then issued an April 22, 2014, pre-trial order describing the matter

for trial as “an action by Dr. Poola for any personal property she left at Howard

University at the conclusion of her employment.” Thereafter, on October 7, 2014,

Dr. Poola dismissed “with prejudice” her “claims set for trial” before Judge Ross,

i.e., her claims pertaining to her personal property.



                              B. Standard of Review



      This court reviews a trial court‟s grant of a motion for summary judgment de

novo. See Steele v. Salb, 93 A.3d 1277, 1281 (D.C. 2014). Summary judgment is

proper where the record shows that there is no genuine issue of material fact in

dispute and that the moving party is entitled to judgment as a matter of law. See

Hubb v. State Farm Mut. Auto. Ins. Co., 85 A.3d 836, 839 (D.C. 2014); Super. Ct.

Civ. R. 56 (c). In reviewing a grant of summary judgment, we view the record in

the light most favorable to the non-moving party.12 See Jaiyeola v. District of

Columbia, 40 A.3d 356, 361 n.9 (D.C. 2012).




      12
            Here, in reviewing the record in the light most favorable to the non-
moving party, we accept Dr. Poola‟s categorization of the items she claims she was
forced to leave behind.
                                         31

                      C. Analysis of the Conversion Claim



           1. Equipment and Supplies Purchased with Grant Funds



      In seeking summary judgment with respect to Dr. Poola‟s claims based on

“items derived from grant funds,” the University cited (and its cites again in its

brief to this court) Komen documents that identify the University as the “Grantee

Institution” and Dr. Poola as the “Principal Investigator,” and which state that title

to “equipment purchased during the term of a Komen-funded project,” while

“intended for the use of the [Principal Investigator],” “shall be vested in the

Grantee Institution[.]”13   The Komen documents further provide that “[u]pon

completion of the project, all equipment purchased during the term of the Komen-

funded project shall remain at the Grantee Institution” (although, with prior written

approval from Komen, “in the event of [a Grantee Institution-] approved transfer of

a Grant to another institution [upon the Principal Investigator‟s Change of




      13
           Dr. Poola averred that, to the best of her knowledge, the Komen
documents, though not all from the time period of the grant under which she was
working when she was expelled from the University, are “materially identical” to
Komen documents that governed the grant (documents relating to which she
asserts were among the possessions to which she was denied access).
                                         32

Institution Request], the equipment necessary for the continuation and success of

the project may be transferred to the new institution”).



      Addressing Dr. Poola‟s conversion claim as it pertains to equipment derived

from DoD grant funds, the University cited Office of Management and Budget

Circular A-110 (“Circular A-110”), which applies generally to all federal agency

grants to non-profit organizations (such as the University). 14     Circular A-110

defines a recipient as “an organization receiving financial assistance directly from

Federal awarding agencies to carry out a project or program” (italics added). It

then states that “[t]itle to equipment acquired by a recipient with Federal funds

shall vest in the recipient”15 and likewise that “[t]itle to supplies and other

expendable property shall vest in the recipient upon acquisition.” “Supplies” is

defined to include “all personal property excluding equipment, intangible property,


      14
           OFFICE  MGMT. & BUDGET, OMB CIRCULAR NO. A-110, UNIFORM
                    OF
ADMINISTRATIVE REQUIREMENTS FOR GRANTS AND AGREEMENTS WITH
INSTITUTIONS OF HIGHER EDUCATION, HOSPITALS, AND OTHER NON-PROFIT
ORGANIZATIONS (1999). The University‟s “Sponsored Program Equipment
Management Policy,” which is included in the record, incorporates Circular A-110
by reference.
      15
          Circular A-110 defines “equipment” as “tangible nonexpendable personal
property including exempt property charged directly to the award having a useful
life of more than one year and an acquisition cost of $5000 or more per unit.” See
also 32 C.F.R. § 32.2 (Westlaw, through Sept. 1, 2016) (DoD regulation defining
“Equipment”).
                                        33

and debt instruments” and certain “inventions of a contractor[.]” Circular A-110

states, however, that “[i]f any statute specifically prescribes policies or specific

requirements that differ from the standards provided herein, the provisions of the

statute shall govern.” Further, DoD regulations governing research grants provide

that the DoD regulations shall control to the extent that they are inconsistent with

Circular A-110. See 32 C.F.R. § 32.3 (Westlaw, through Sept. 1, 2016). Both

Circular A-110 and DoD regulations allow the agency to make “deviations” from

standard practice. See 32 C.F.R. § 32.4 (Westlaw, through Sept. 1, 2016).



      The court‟s comments from the bench during an October 1, 2013, hearing on

the University‟s motion summary judgment reveal why the court entered partial

summary judgment in favor of the University on Dr. Poola‟s conversion claim as it

pertains to equipment and supplies purchased with grant funds. At the hearing, the

court cited the Komen documents and Circular A-110 and reasoned that under both

grant programs, the University, as a Komen “Grantee Institution” and as a DoD

grant “recipient,” is the owner of any property purchased with Komen or DoD

funds.16 To avoid summary judgment on her claims with respect to the equipment


      16
          The University asserts that the court‟s ruling was compelled by this
court‟s decision in Trustees of the Univ. of the Dist. of Columbia v. Vossoughi, 963
A.2d 1162 (D.C. 2009), but we believe that Vossoughi cannot be read so broadly.
We noted in Vossoughi that under (unspecified) federal regulations and National
                                                                      (continued…)
                                           34

that she acknowledged was purchased with grant funds, Dr. Poola was obligated to

come forward with documents or other evidence to prove, as to any equipment to

which the University allegedly denied her access and that was purchased with

Komen or DoD grant funds (or other grant funds), that she owned (or, arguably, at

least had a superior possessory interest in) the equipment.17 She “was not entitled


(…continued)
Science Foundation (“NSF”) policy, the grants under which Dr. Vossoughi, a
professor and researcher at the University of the District of Columbia (“UDC”),
did research were “awarded to a recipient institution” and “title to grant-funded
property vests in the institutional grantee.” Id. at 1167. We reasoned that because
Dr. Vossoughi “admittedly utilized grant funds (or, conceivably, other university
funds) to acquire the articles he purchased from commercial sources while he was
at UDC[,]” “UDC would have been entitled to partial judgment as a matter of law
[on Dr. Vossoughi‟s claim of conversion of that property and other related claims]
with respect to those . . . purchased articles . . . had it specified them in its Rule 50
motion.” Id. at 1180. That premise does not, however, necessarily apply with
respect to items purchased with Komen and DoD grant funds (as opposed to the
unspecified government agency funds or NSF funds involved in Vossoughi).
      17
          The elements of the tort of conversion are “[1] an unlawful exercise, [2]
of ownership, dominion, and control, [3] over the personalty of another, [4] in
denial or repudiation of his right to such property.” Blanken v. Harris, Upham &
Co., 359 A.2d 281, 283 (1976) (numerals added). Thus, to prevail on a claim of
conversion with respect to items of property, a plaintiff must have a legal interest
in the property. See Samm v. Martin, 940 A.2d 138, 141 (D.C. 2007). Some
courts have held that a defendant commits the tort of conversion if he takes
“wrongful control or dominion over another‟s personal property in denial of or
inconsistent with that person‟s possessory right to the property.” Kendall/Hunt
Pub. Co. v. Rowe, 424 N.W.2d 235, 247 (Iowa 1988).

      Dr. Poola argues that she applied for and was awarded the Komen and DoD
grants, had contractual relationships with the granting agencies, was required to
sign amendments to and financial reports about the grants, and had a right to use
                                                                           (continued…)
                                         35

to wait until trial to develop” or present the necessary evidence that the equipment

purchased with grant funds belonged to her. See Aziken v. District of Columbia, 70

A.3d 213, 223 (D.C. 2013) (internal quotation marks omitted). She did not meet

her burden; as the University argues, she identified no statute, regulation, guideline

or other authority to support her claim of an ownership interest in equipment

purchased with Komen or DoD grant funds. She also has not shown that DOD

made “deviations” from standard practice, 32 C.F.R. § 32.4. She refers in her brief

to “mutually explicit understandings” between the University and herself regarding

her entitlement to the grants, but has not identified or documented any purported

mutual understanding regarding grant-funded equipment. We therefore cannot

conclude that the court erred in ruling that Dr. Poola did not have an actionable




(…continued)
the grant-funded items to perform her research, but none of that is equivalent to a
property interest in the equipment purchased with grant funds.

      That said, Dr. Poola‟s claim that she had an ownership interest in at least
some of the equipment left in her laboratory and offices at the University is not
patently frivolous. According to the Amended Complaint, she had grants from
four funding entities in addition to Komen and DoD during her tenure at the
University, including other research foundations — entities whose policies with
respect to equipment purchased with grant funds are not disclosed in the record.
However, in opposing the University‟s motion for partial summary judgment, Dr.
Poola did not specifically assert that she was forced to leave behind equipment
purchased with funds from such other foundation grants.
                                          36

interest in any equipment purchased with Komen or DoD grant funds.18 We reach

the same conclusion regarding “supplies and other expendable property” purchased

with DoD grant funds given that Circular A-110 declares that title to the same

“shall vest in the recipient upon acquisition.”19


      18
          Cf. Pemrick v. Stracher, No. 92-CV-959, 2007 WL 1876504, *12, 13
(E.D.N.Y. June 28, 2007) (stating, in case in which former State University of New
York (SUNY) research professor alleged conversion of laboratory equipment, that
under applicable federal regulations, “it is clear that title to the equipment
purchased with grant funds lies with the [SUNY] Research Foundation” and that
“[a]lthough plaintiff argues that she is the owner of the equipment because it was
purchased with funds from a [NIH] grant for which she was the Principal
Investigator, she offers no legal authority to support her claim of title”); Abbs v.
Sullivan, 756 F. Supp. 1172, 1182 (W.D. Wis. 1990) (holding that “[a]s to the
current grants, [plaintiff university professor] is not the grantee and can claim no
property rights in the funding for these [Public Health Service] grants”; rather,
“[p]ursuant to [federal regulations], the [university] Board of Regents is the
grantee of the awards”), vacated on jurisdictional grounds, 963 F.2d 918, 928 (7th
Cir. 1992).

       As noted above, Komen policy documents contained in the record indicate
that if the Principal Investigator transfers to another institution, equipment
necessary for the project may be transferred to the new institution. This provision
suggests that the University does not have an outright or irrevocable ownership
interest in equipment purchased with Komen funds. It does not, however, establish
that Dr. Poola, who has not shown that she transferred to a new institution, has a
superior ownership or possessory claim adequate to support her claim of
conversion.
      19
           See ThermoGen, Inc. v. Chou, No. 98-C-1230, 1998 WL 246395, *2-3
(N.D. Ill. Apr. 30, 1998) (citing HHS regulations that incorporate the provisions of
Circular A-110 with respect to title to equipment and supplies and holding that,
“[b]y virtue of these regulations and subject to express conditions, ThermoGen [the
institutional applicant under a NIH grant] is the sole title holder to all equipment
and supplies purchased with the federal grant funds” and that “[t]he terms and
                                                                      (continued…)
                                        37



      The Komen documents do not address title to supplies purchased with

Komen grant funds, but do distinguish “equipment” from “supplies,” and thus

indicate that not all items purchased with Komen grant funds constitute

“equipment” (title to which “vest[s] in the Grantee Institution”). Further, Komen

documents contained in the record that pertain specifically to grants for which Dr.

Poola was the Principal Investigator indicate that Dr. Poola‟s budgeted

expenditures for “supplies” for the years to which the documents relate far

exceeded her budgeted expenditures for “equipment” (which are shown as zero on

the documents included in Dr. Poola‟s Appendix), suggesting that the lion‟s share

of items purchased with Komen grant funds were non-equipment items.             As

discussed above, the court relied on the Komen and OMB Circular A-110 policies

when he broadly removed from the case Dr. Poola‟s claims with respect to “any

items derived from grant funds.” It appears, however, that the Komen equipment

policy was not an adequate basis for rejecting Dr. Poola‟s conversion claim insofar

as it pertains to non-equipment items purchased with Komen grant funds. Also,

while Dr. Taylor submitted an affidavit in support of the University‟s Motion for

Partial Summary Judgment in which he averred that, in his 30 years of experience

(…continued)
conditions . . . nowhere suggest that Chou, in her role as principal investigator,
takes title to equipment or supplies purchased with federal funds”).
                                         38

working as a Principal Investigator on grants at the University, it was University

policy that “any items purchased with grant funds were the property of Howard

University” rather than the property of the Principal Investigator, Dr. Poola

disputes that bare statement. Thus, there exists a factual dispute about title to the

supplies purchased with Komen funds, and we cannot say that the University was

entitled to judgment as a matter of law on Dr. Poola‟s conversion claim insofar as

it is based on any such non-equipment items.



                                   2. “Work Product”



      We also cannot uphold the partial summary judgment ruling with respect to

the property that Dr. Poola identified as her “work product” (a category that

appears to include items to which she sometimes refers to as her “intellectual

property derived from grant funds”). Dr. Poola asserts that the court improperly

“concluded that [her] research was „work for hire‟” and that she was “therefore

precluded from asserting a property interest in the work.”
                                         39

      It actually is not clear on what basis the court excluded Dr. Poola‟s claims

based on her claimed “work product.”20        The court‟s ruling came during the

October 1, 2013 hearing, when the judge stated without explanation that “[w]ork

product, . . . anything the professor does is the work product of the institution.” He

repeated that unexplained ruling during an April 22, 2014, pre-trial conference;

referring to what Dr. Poola‟s counsel called “things that [Dr. Poola] . . . worked on

during the grant,” the judge said “[a]ll that stuff belongs to Howard University.”



      Dr. Poola asserts that it is implicit in the judge‟s ruling that he was

persuaded by the University‟s argument, in its motion for summary judgment, that

the items that Dr. Poola designated “work product” fell within the scope of the

federal copyright-law doctrine known as the “work made for hire” doctrine.21


      20
          We observe that the record does not support an assumption that all of Dr.
Poola‟s activity in her laboratory was paid for with grant funds. Possibly to the
contrary, the Komen documents in the record indicate that Dr. Poola as Principal
Investigator was to “provide a 10% minimal level of effort” to work under the
grant. The record does not indicate what level of effort was required under the
DoD grant.
      21
          See 17 U.S.C. § 201 (b) (Westlaw through Pub. L. No. 114-219) (“Works
Made for Hire. In the case of a work made for hire, the employer or other person
for whom the work was prepared is considered the author for purposes of this title,
and, unless the parties have expressly agreed otherwise in a written instrument
signed by them, owns all of the rights comprised in the copyright.”). Citations in
the text to sections of the copyright statute are likewise to the Westlaw version,
current through Pub. L. No. 114-219.
                                         40

However, copyright principles apply only where there is an “original work[] of

authorship.” 17 U.S.C. § 102.      The “work product” items Dr. Poola describes

include items such as “slides immunostained with various types of antibodies.”

Such “„useful articles‟ [as distinguished from any design elements they may have]

are not eligible for copyright protection,” Chosun Int’l v. Chrisha Creations, Ltd.,

413 F.3d 324, 328 (2d Cir. 2005), and thus it is not clear why the judge would have

relied on copyright law to dispose entirely of Dr. Poola‟s claims based on her work

product.



      Dr. Poola‟s list of “work product” also includes items such as “research data

books” and “unpublished research data.” Data compilations may be a “subject

matter of copyright,” 17 U.S.C. § 103 (a), but only if they entail an organization of

data reflecting the author‟s creative choices about what data to include or exclude

and how to arrange them; there is no copyright protection for facts (including

scientific facts), information, discoveries, raw data, or wholly factual information

not accompanied by any original written expression. See Feist Publ’ns v. Rural

Tel. Serv. Co., 499 U.S. 340, 344-60 (1991). It is not clear from the record, and the

court (if indeed it meant to apply a copyright-law doctrine) did not attempt to sort

out, whether Dr. Poola‟s research data books and unpublished research data

constitute compilations that are subject to copyright law — and thus are possibly
                                        41

subject to the “work made for hire doctrine” — or instead constitute mere raw data,

that are not. And, in any event, “[o]wnership of a copyright . . . is distinct from

ownership of any material object in which the work is embodied.” 17 U.S.C. §

202. As we read Dr. Poola‟s conversion claim, it is based, at least in part, on loss

of the tangible, material objects — e.g., data books — in which her data are

embodied; i.e., her claim does not appear to be about who may publish or control

publication of the data. Thus, it is not apparent how the copyright work-for-hire

doctrine would apply to resolve her claim.



      In addition, even if copyright-law doctrines are apposite in this case, the

application of copyright law can, as the parties‟ briefs recognize, involve

complicated questions about, and fact-intensive inquiries into, whether work

product was generated at the “instance and expense of” the employer, Self-

Realization Fellowship Church v. Ananda Church of Self-Realization, 206 F.3d

1322, 1326 (9th Cir. 2000) (stating that for work to be “work made for hire,” “the

motivating factor in producing the work [must have been] the employer who

induced the creation” (internal quotation marks omitted)); and complicated

questions about, and fact-intensive inquiries into, the nature and scope of the work

relationship and the employer‟s right to control the manner in which the work is

done. See, e.g., Law Enforcement Training & Research Assoc. v. San Francisco,
                                          42

Nos. 90-15482 & 90-15638, 1991 WL 172416, *1-2 (9th Cir. Sept. 4, 1991)

(holding “[t]hat [a work] derived from the employment relationship is not

sufficient to render the text a „work for hire,‟” and “[t]here is no presumption that a

work was created within the scope of an employment relationship”). If the court

concluded that Dr. Poola‟s claimed “work product” belongs to the University, and

not to her, on the basis of the copyright “work made for hire” doctrine, it erred in

doing so without addressing these complexities and resolving the issues they

present.



      In the memorandum of points and authorities in support of its motion for

partial summary judgment, the University cited the “Howard University

Intellectual Property Policy” as another basis for judgment in its favor, asserting

that under the policy purportedly set forth in that document, Dr. Poola “had no

ownership of any research she may have conducted on [the University‟s]

premises.” However, we see in the record no such policy document (and, in its

brief to this court, the University has not re-asserted an argument about a “Howard

University Intellectual Property Policy”).22 Dr. Poola asserted in her declaration



      22
         A University document in the record states that “[a]ll equipment at
Howard University is managed in accordance with the Materials Management
Department‟s Property and Equipment Management Policy,” but that document
                                                                         (continued…)
                                        43

that the University “recognized that [her] research was [her] intellectual

property[,]” thus creating an issue of fact that precluded summary judgment on the

basis of the University‟s putative policy.   Moreover, it is far from plain that

everything Dr. Poola identifies as her “work product” (which, again, includes items

such as biomedical samples, gene clones, genes and cells in expression vector

stored as freezes, DNA and RNA from breast cancer cell lines, non-cancerous

breast tissues and breast cancer tissues, and antibody preparations) constitutes

“intellectual property.”23



      It appears that the University may have a right to retain any of Dr. Poola‟s

research data that were generated under the DoD grant if the data resulted in

published research findings “that were used by the Federal Government in

developing an agency action that has the force and effect of law[.]” Circular A-


(…continued)
also is not in the record, so we do not know what it says about management of
“Property.”
      23
           Cf. Nadal-Ginard v. Children’s Hosp. Corp., No. 94-3782 E, 1995 WL
1146118, *9 (Mass. Super. Ct. Dec. 1, 1999) (granting summary judgment for the
defendant on plaintiff‟s conversion and negligence claims insofar as they applied
to intellectual property, but denying summary judgment on those counts insofar as
they were based on plaintiff‟s allegations that the defendant destroyed “physical
property in the form of biological specimens [that were “being kept in a locked
freezer”], the record-keeping system relevant to these specimens, and computer
disks containing scholarly papers”).
                                        44

110, § __.36 (d)(1). Circular A-110 provides that, as the grant recipient, the

University “shall provide” such research data to the federal government if

necessary for the government to respond to a Freedom of Information Act request.

Circular A-110, § __.36 (d)(2)(i). However, under the Circular, “research data”

does not include physical objects such as “laboratory samples.” Id. The court did

not resolve whether and how these provisions apply to the “work product” Dr.

Poola claims she was forced to leave behind.



         In short, the summary judgment record does not negate as a matter of law

Dr. Poola‟s claim to ownership of the various items she refers to as her “work

product.” In that regard, the summary judgment record in this case is similar to the

trial record in Vossoughi, 963 A.2d 1162.         Dr. Vossoughi sued UDC for

conversion, negligence and trespass to chattels after UDC first directed him to

vacate his laboratory because the space was needed for other university programs,

and then, without his knowledge, cleaned out the laboratory, destroying property

that included scientific instruments and other equipment, voluminous teaching

materials developed by Dr. Vossoughi, his unpublished research data, and other

items.     Id. at 1167-72.   As discussed supra in note 16, this court‟s opinion

acknowledged that according to applicable federal regulations and the evidence

presented at trial about the grants that funded Dr. Vossoughi‟s research at UDC,
                                         45

“title to grant-funded property vest[ed] in the institutional grantee.” Id. at 1167.

Importantly, however, we observed that “the evidence at trial did not establish that

all the property acquired by Dr. Vossoughi at UDC,” such as “research data he

collected or generated” there, “was derived from grant funds.” Id. at 1180. We

thus recognized the possibility that data collected or generated by a professor in the

course of his grant-funded work at a university are not necessarily — i.e., are not

as a matter of law — data “derived” from grant funds.



      Consistent with our reasoning in Vossoughi, we conclude that the University

did not establish that it was entitled to judgment as a matter of law on Dr. Poola‟s

claims regarding her “work product,” given that all the summary judgment record

showed with respect to those items of property is that Dr. Poola collected or

generated them while she was employed by the University. For that reason, and all

the foregoing reasons, we conclude that the court erred in granting judgment to the

University on Dr. Poola‟s conversion claim insofar as it related to the property she

identified as her “work product.” A remand and further proceedings are required

for the trial court adequately to address Dr. Poola‟s conversion claim.
                                          46

                        D. Analysis of the Negligence Claim



      We reach a similar conclusion as to Dr. Poola‟s negligence claim. “[A]

claim alleging the tort of negligence must show: (1) that the defendant owed a

duty to the plaintiff, (2) breach of that duty, and (3) injury to the plaintiff that was

proximately caused by the breach.” Hedgepeth v. Whitman Walker Clinic, 22 A.3d

789, 793 (D.C. 2011). To prevail on her negligence claim, Dr. Poola must prove

that the University owed her a duty to safeguard the property she allegedly was

forced to leave behind.      According to a Komen document in the record, as

Principal Investigator, Dr. Poola shared with the University “complete

responsibility for all aspects of the research, investigation, funding and

administration of or in connection with the grant award.” At least arguably, this

included responsibility to assure that materials used in research under the grant

were safeguarded, stored at proper temperatures, protected from tampering, etc.,

duties Dr. Poola could not fulfill while she (allegedly) was denied access to her

laboratory. The court did not specifically consider whether the summary judgment

record supported a judgment as a matter of law that the University had no duty to

Dr. Poola with respect to property in her former laboratory or offices at the

University even if she did not own the property (such as a duty not to interfere

unreasonably with her carrying out of her responsibilities to the grant funders), or
                                        47

that the University fulfilled any such duty. Accordingly, we also cannot uphold the

court‟s ruling summarily dismissing the negligence claim.24



                            IV. The Protective Order



      Dr. Poola raises as her final issue on appeal whether the court “properly

granted [the] University‟s protective order prohibiting [her] from inspecting

physical and intellectual property derived from grant funds located at [the]

University simply because [he] concluded that she did not have a property interest

in the property, despite the property‟s relevance to her damages and claims of

tortious interference and breach of contract.” In an April 24, 2013, written order,

the court granted the University‟s motion for a protective order on several grounds:

because Dr. Poola proposed a “particularly disruptive „fishing expedition‟” to

“inspect and identify „her property‟” (the quotations surrounding “her property”

appearing to reflect the court‟s skepticism about Dr. Poola‟s claim to ownership);


      24
           Further, we cannot agree that summary judgment was warranted on the
ground, asserted by the University in its motion for protective order and in the
parties‟ Joint Pre-Trial Statement, that Dr. Poola “abandoned her alleged property”
by failing to respond to a request by the University in December 2011 that she
itemize the property she left behind. Dr. Poola denied having received any such
request. The court did not rule on the abandonment claim, which raises factual
issues (e.g., about “intent to abandon,” Kearns v. McNeill Bros. Moving & Storage
Co., 509 A.2d 1132, 1136 (D.C. 1986)) that cannot be resolved in this appeal.
                                         48

because Dr. Poola “fails to identify what she seeks”; because Dr. Poola did not

explain why other methods of discovery, “such as asking the Defendant to produce

photographs of the yet to be identified items [would not suffice]”; and because two

years had passed since Dr. Poola‟s termination, she did not challenge the

University‟s assertion that the premises were occupied and operational, and there

was “little reason to believe that [the items of property] would be in the same

condition today as they were when Plaintiff left or that they would contain the

same property.” Dr. Poola filed a motion asking the court to reconsider its ruling

and explained to the court during a hearing on that motion that, as part of her

Super. Ct. Civ. R. 26 (a) discovery in the case, Dr. Poola needed to have an expert

inspect the condition of the property in order to assess the value of the items of

which she had been deprived.



      “[A] trial court discovery order . . . will be disturbed only for an abuse of

discretion.” Kay v. Pick, 711 A.2d 1251, 1256 (D.C. 1998). We have observed

that “[i]t is a rare circumstance where we find an abuse of discretion in the context

of discovery disputes because we are appropriately reluctant to substitute our

judgment for that of the trial court.” Featherson v. Education Diagnostic Inst.,

Inc., 933 A.2d 335, 338 (D.C. 2007). “Nevertheless, this court has found that a

trial court abuses its discretion where the trial court‟s ruling on a discovery matter
                                         49

is based on erroneous legal reasoning or mistake of fact.” Id. We conclude that

such was the case here.



      The court cited a number of factors as its initial basis for granting the

protective order, and, in denying the motion to reconsider on October 15, 2013,

explained that his ruling was based on the “entire record, including the comments

of the Court in open Court on the record at two hearings to consider this issue.”

The court‟s colloquy with counsel during the October 13, 2013, hearing reveals a

portion of his rationale. The court understood that Dr. Poola sought the inspection

in order to “go through [the University‟s] premises to determine what‟s [her]

property” and commented that, in alleging conversion, she should “know[] what

[her] property is.”25 The court scoffed at counsel‟s explanation that Dr. Poola

needed to have an expert “see the condition of the property [including “work

product”] and [determine] whether it‟s deteriorated some or whether it‟s even

usable[,]” in order to “assess the value of [the] property [of which] she‟s been

deprived” (telling Dr. Poola‟s counsel that his argument was “just filibuster”).




      25
           The court‟s comment was not entirely unwarranted because, in her
written opposition to the University‟s protective order motion, Dr. Poola did say
that the purpose of the inspection she sought was both to “determine the ownership
of the property” and “to reasonably calculate Plaintiffs‟ losses and damages.”
                                           50

      The court was correct in implicitly recognizing in its written order granting

the protective order that it was required, in exercising discretion, to balance Dr.

Poola‟s need for the requested inspection against the burden to the University. See

Super. Ct. Civ. R. 26 (c); see also Belcher v. Bassett Furniture Indus., 588 F.2d

904, 908 (4th Cir. 1978). But it appears that the court failed to recognize that in a

case such as this where the condition of the property held by the defendant is in

issue (Dr. Poola alleged, inter alia, that the University “failed . . . to safeguard” the

property she left behind when she was locked out of her laboratory and offices, and

she sought damages representing the value of the lost or deteriorated items), an

inspection of the property may be warranted.                    Given that apparent

misapprehension, as well as the court‟s too-hasty declaration that all of Dr. Poola‟s

claimed “work product” belongs to the University,26 we are persuaded that the

court did not appropriately exercise its discretion when it granted the protective

order. That is especially true in light of the fact that the University filed a July 12,

2013, praecipe and affidavit acknowledging that it had in its possession in

specified laboratory rooms (and also listing) many of the items that Dr. Poola

included on the list of property she attached to her responses to the University‟s


      26
          We note that during the hearing on the University‟s motion for partial
summary judgment, Dr. Poola‟s counsel expressed concern that the court was
attempting to “rush through this motion” rather than giving the parties “enough
time to thoroughly hash out these issues.”
                                       51

interrogatories (and that she included again on the categorized list of items she

filed on October 11, 2013). In addition, we are skeptical about whether the court

had an adequate basis for assuming that it would have sufficed to have the

University produce photographs of the items (some of which may be microscopic)

or that at least some of the property (e.g., “work product” items that Dr. Poola

allegedly stored in a “-80C freezer”) would not be in the “same condition today as

they were when Plaintiff left[.]” For these reasons, we vacate the order granting

the protective order and instruct the trial court to reconsider the motion for

protective order in light of this opinion and the circumstances as they exist upon

the remand that we order.



                                       V.



      For the foregoing reasons, we uphold the trial court‟s rulings granting the

motion to dismiss Dr. Poola‟s DCHRA claims against Dr. Frederick and Dr.

Cornwell, but reverse the judgment dismissing her DCHRA claims against Dr.

Taylor and the University. We uphold the partial summary judgment ruling insofar

as it pertains to Dr. Poola‟s claim that the University converted equipment

purchased with Komen or DoD grant funds, or supplies and other expendable

property purchased with DoD grant funds.        We reverse the grant of partial
                                         52

summary judgment in favor of the University on Dr. Poola‟s conversion claim

insofar as the claim relates to non-equipment items purchased with Komen funds

or to items that Dr. Poola has designated as her “work product.” We reverse the

grant of summary judgment as to Dr. Poola‟s negligence claim. We remand the

matter of the protective order for further proceedings consistent with this opinion.



                                              So ordered.